Citation Nr: 0125393	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-20 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the matter of whether the appellant has qualifying service 
for purposes of entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	H. A. Villarete


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 decision by the RO, which 
determined that the appellant did not have qualifying service 
for purposes of entitlement to VA benefits.

In April 1999, the appellant testified at a personal hearing 
at the RO.  In a statement received in October 1999, the 
appellant opted for a hearing at the Board instead of one at 
the RO as originally requested in his VA Form 9 received in 
September 1999; however, he failed to appear for the Board 
hearing scheduled in February 2001.  As the appellant has 
neither submitted a good cause for failure to appear or 
requested to reschedule the hearing, the request for a 
hearing is deemed withdrawn and the Board will continue with 
the appeal.  See 38 C.F.R. § 20.704(d) (2001).

In a March 2001 action, the Board remanded the case to the RO 
for further development to address the question of whether 
new and material evidence had been submitted to reopen the 
claim.  


FINDINGS OF FACT

1.  An unappealed February 1993 RO decision determined that 
the appellant did not have qualifying service for entitlement 
to VA benefits. 

2.  Evidence added to the record since the February 1993 RO 
decision is duplicative or cumulative, or is not so 
significant that it must be considered to decide fairly the 
merits of the claim. 


CONCLUSIONS OF LAW

1.  The February 1993 RO decision, which determined that the 
appellant did not have qualifying service and may not be 
considered a "veteran" within the meaning of applicable law 
governing entitlement to VA benefits, is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).

2.  Evidence added to the record since the RO's February 1993 
decision is not, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the question of whether the 
appellant has qualifying service for eligibility for VA 
benefits; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim.  The requirement of submitting new and material 
evidence to reopen a claim is a jurisdictional issue that the 
Board is required to address on appeal.  See D'Amico v. West, 
209 F.3d 1322, 1325-27 (Fed. Cir. 2000); Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The Board notes that the RO first denied a claim for 
entitlement to VA benefits in a May 1992 letter, noting that 
the Department of the Army had found no record that the 
appellant was a member of the Philippine Commonwealth Army, 
USAFFE inducted into the service of the Armed Forces of the 
United States or that he had recognized guerrilla service.  
The RO next denied entitlement to VA benefits in a February 
1993 decision, indicating that the additional information he 
had submitted had been forwarded to the Department of the 
Army for review and that their reply showed that no change 
was warranted in their prior negative service certification.  
By a letter dated February 3, 1993, the appellant received 
written notification of this action and was advised of his 
appellate rights, but no appeal was initiated within one year 
of the notification.  As a result, the RO's May 1992 and 
February 1993 decisions became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2001).  In November 1998, the appellant 
sought to reopen his claim.  By a June 1999 decision--the 
subject of this appeal--the RO again determined that the 
appellant did not have qualifying service for purposes of 
entitlement to VA benefits.  The appellant was notified of 
the decision and was advised of his appellate rights the same 
month and he perfected an appeal within one year of the 
notification. 

Since the appellant did not perfect an appeal of the May 1992 
and February 1993 RO decisions, they became final and are not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.200, 20.201, 
20.1103 (2001).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  New and material evidence is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Second, 
if VA determines that the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins), overruled on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); 
Elkins, supra.  The second step becomes applicable only when 
the preceding step is satisfied.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 325 (1999).  In order for evidence to 
be sufficient to reopen a previously disallowed claim, it 
must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be reopened.  
See Smith v. West, 12 Vet. App. 312, 314 (1999).

The Board has reviewed all the evidence of record, and for 
the reasons set forth below, concludes that new and material 
evidence has not been received to reopen the claim for basic 
eligibility for VA benefits.  See 38 U.S.C.A. §§ 5108, 
7104(b) (West 1991); 38 C.F.R. § 3.156(a).

As a threshold matter, a claimant typically qualifies for VA 
benefits by virtue of having performed qualifying military 
service and thereby attaining the status of "veteran."  See 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The term 
"veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2001).  Service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military 
order of the President dated July 26, 1941, including 
organized guerilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, or evidence from the United 
States service department showing that the appellant had 
service in the Philippine Scouts under section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945, will qualify 
the appellant for certain VA benefits.  38 U.S.C.A. § 107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.8 (2001).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2001).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

Evidence received since the February 1993 denial includes 
duplicate records from the Philippine Army; duplicate copies 
of an Affidavit for Philippine Army Personnel; a February 
1999 AGNR2, Certification of Military Service, from the 
Assistant Adjutant General of the Armed Forces of the 
Philippines; a copy of a September 1962 certificate from the 
Prisoner-of-War Office of the Philippine National Red Cross, 
duplicate copies of certification by the Assistant Adjutant 
General of the Armed Forces of the Philippines; a duplicate 
copy of Special Orders Number 108; April 1999 affidavits from 
two service comrades; a VA Form 21-3101, Certification of 
Military Service, from AR-PERSCOM dated in June 1999, 
indicating that the evidence submitted by the appellant was 
insufficient to warrant a change in the prior negative 
certifications; a transcript of an April 1999 RO hearing; an 
April 2001 response from the appellant's representative to 
the RO's March 2001 letter, indicating that the appellant 
does not wish to submit further evidence to reopen his claim 
but that he will correspond directly with the Department of 
the Army; and various statements from the appellant.  

This evidence, however, is fundamentally duplicative or 
cumulative of other evidence previously submitted and 
considered by the RO in February 1993.  Specifically, 
evidence of record at the time of the final decision included 
allegations that the appellant had service of a nature that 
qualified as active military service for the purpose of VA 
benefits.  However, the service department could find no 
record of qualifying service.  Evidence received from the 
appellant subsequent to the February 1993 rating decision 
simply reiterates the aforementioned allegations, and is 
merely redundant of evidence previously of record, and thus 
is not new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).

Overall, the newly furnished evidence is duplicative and 
cumulative of evidence of record in February 1993.  As noted 
above, final decisions of the RO are not subject to revision 
on the same factual basis.  Even assuming arguendo that 
portions of the newly submitted evidence are new, no such 
evidence is material within the meaning of 38 C.F.R. § 
3.156(a).  In light of the very narrow question presented in 
this matter and the explicit requirements under the 
controlling law and regulations as to what type of evidence 
is required to establish qualifying service, none of the 
additional evidence fits the criteria of competent evidence 
to establish qualifying service.  As the additional evidence 
cannot serve to establish recognized military service, it is 
not material.  

As new and material evidence has not been submitted to reopen 
the appellant's claim of eligibility for VA benefits, under 
Elkins, supra, the Board need proceed no further.  Indeed, 
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

In deciding this appeal, the Board recognizes that, during 
the pendency of the appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) became effective.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  This legislation 
is applicable to the claim.  38 U.S.C.A. § 5107 note (West 
Supp. 2001).  (VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).)  

As to the applicability of the statutory and regulatory 
changes, it should be again noted that the question of 
whether new and material evidence has been presented is a 
jurisdictional question for the Board.  See Barnett v. Brown, 
8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167 (1996).  Even the 
Veterans Claims Assistance Act of 2000 recognizes this.  
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  Consequently, 
because the Board may not address the underlying claim until 
new and material evidence has been presented, further action 
will not be taken.


ORDER

New and material evidence not having been submitted, the 
application to reopen the matter of whether the appellant has 
qualifying service for VA benefits is denied.



		
	MARK F HALSEY
	Member, Board of Veterans' Appeals

 

